DETAILED ACTION

Claims 1-20 are pending in this Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5. 	Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richard Wiss  (US-8121978-B2).
	As per claim 1, Wiss teaches “a computing device in a distributed storage system operable to perform data replication from a primary storage system to a secondary storage system, the computing device comprising”:

at least one processor to execute the machine-readable instructions to:
“determine whether a block to be replicated from the primary storage system to the secondary storage system is to be replicated via a data pulling process or a log shipping process,” (col. 3 lines 65-col. 4 lines 37);
“in response to determining the block is to be replicated through the log shipping process, store a transaction and data for the block in a transaction log, and subsequently execute the transaction from the transaction log to cause the data to be written from the transaction log to a data log in the secondary storage system,” (col. 3 lines 65-col. 4 lines 37); and
“in response to determining the block is to be replicated through the data pulling process, store the transaction in the transaction log, retrieve the data for the block from the primary storage system, and store the data in the data log,” (col. 3 lines 65-col. 4 lines 37).
	As per claim 2, Wiss further shows ”wherein for the data pulling process, the data is stored in the data log without partitions storing the data in the transaction log,” (col. 4 lines 10-25).
	As per claim 3, Wiss further shows ”wherein the transaction is performed on the primary storage system, and the at least one processor is to receive a message from a 
	As per claim 4, Wiss further shows ”wherein to determine whether to replicate via a data pulling process or a log shipping process, the at least one processor is to:
determine whether the data for the block is stored in a blocks table in the primary storage system, wherein the data is stored in the blocks table in response to the block being striped across a plurality of partitions in the primary storage system,” (col. 5 lines 40-47, col. 14 lines 3-20).
	As per claim 5, Wiss further shows ”wherein the block is striped across the plurality of partitions in the primary storage system if a size of the block is greater than a predetermined threshold,” (col. 3 lines 65-col. 4 lines 37).
	As per claim 6, Wiss further shows ”wherein to stripe the block across the plurality of partitions, the primary storage system is to”:
“receive a write request for a block at the primary storage system,” (col. 3 lines 65-col. 4 lines 37);
“determine whether the block satisfies predetermined criteria,” (col. 3 lines 65-col. 4 lines 37);
“in response to the block satisfying the predetermined criteria,
striping the block across a plurality of partitions in a pool of partitions,

“storing a link to entries for the blocks table in an objects table associated with the block,” (col. 3 lines 65-col. 4 lines 37).
	As per claim 7, Wiss further shows ”wherein a portion of each of the globally unique identifiers is randomly selected for load distribution across the plurality of partitions,” (col. 3 lines 65-col. 4 lines 37).
	As per claim 8, Wiss further shows ”wherein in response to the block not satisfying predetermined criteria, storing the block and its metadata in an objects table,’ (col. 3 lines 65-col. 4 lines 37).
	As per claim 9, Wiss further shows ”wherein for the log shipping process the data is retrieved from the objects table in the primary storage system,’ (col. 3 lines 65-col. 4 lines 37).
	As per claim 10, Wiss teaches ”a computing device in a distributed storage system operable to perform data replication from a primary storage system to a secondary storage system, the computing device comprising”:
“at least one memory containing machine-readable instructions,” (figs. 1-3); and
at least one processor to execute the machine-readable instructions to:

“in response to determining the block is stored in the single storage partition, store a transaction and data for the block in a transaction log in the secondary storage system, and subsequently execute the transaction from the transaction log to cause the data to be written from the transaction log 20 to a data log in the secondary storage system,” (col. 3 lines 65-col. 4 lines 37); and
“in response to determining the block is striped across the plurality of storage partitions, store the transaction in the transaction log,
retrieve the data for the block from the primary storage system, and store the data in the data log,” (col. 3 lines 65-col. 4 lines 37).
	As per claim 11, Wiss further shows ”wherein in response to determining the block is striped across the plurality of storage partitions, the data is stored in the data log without previously storing the data in the transaction log,” (col. 4 lines 10-25).
	As per claim 12, Wiss further shows ”wherein the transaction is performed on the primary storage system, and the at least one processor is to receive a message from a computer in the primary storage system to replicate the transaction on the secondary storage system,” (col. 4 lines 10-35).
Wiss further shows ”wherein to determine whether a block of data to be replicated from the primary storage system to the secondary storage system is striped across the plurality of storage partitions or is stored in the single storage partition, the at least one processor is to:
determine whether the data for the block is stored in a blocks table in the primary storage system, wherein the data is stored in the blocks table in response to the block being striped across the plurality of storage partitions,’ (col. 5 lines 40-47, col. 14 lines 3-20).
	As per claim 14, Wiss further shows ”wherein the block is striped across the plurality of storage partitions in the primary storage system if a size of the block is greater than a predetermined threshold,” (col. 5 lines 40-47, col. 14 lines 3-20).
	As per claim 15, Wiss further shows ”wherein to stripe the block across the plurality of storage partitions, the primary storage system is to:
receive a write request for a block at the primary storage system,’ (col. 3 lines 65-col. 4 lines 37);
“determine whether the block satisfies predetermined criteria,” (col. 3 lines 65-col. 4 lines 37);
“in response to the block satisfying the predetermined criteria,
striping the block across a plurality of partitions in a pool of

wherein striping the block across the plurality of partitions comprises storing subblocks and metadata for the subblocks, including a globally unique identifiers, in a partitioned blocks tables associated with the 15 plurality of partitions,” (col. 3 lines 65-col. 4 lines 37); and
“storing a link to entries for the blocks table in an objects table associated with the block,” (col. 3 lines 65-col. 4 lines 37).
	As per claim 16, Wiss further shows ”wherein a portion of each of the globally unique identifiers is randomly selected for load distribution across the plurality of partitions,” (col. 3 lines 65-col. 4 lines 37).
	As per claim 17, Wiss teaches ”a computer-implemented method for replicating data from a first storage system to a second storage system, the method comprising”:
“determining whether a block to be replicated from the first storage system to the second storage system is to be replicated via a data pulling process or a log shipping process,” (col. 3 lines 65-col. 4 lines 37);
“in response to determining the block is to be replicated through the log shipping process, storing a transaction and data for the block in a transaction log,” (col. 3 lines 65-col. 4 lines 37); and
“in response to determining the block is to be replicated through the data pulling process, storing the transaction in the transaction log, retrieving the data for the block 
	As per claim 18, Wiss further shows ”wherein for the data pulling process, the data is stored in the data log without previously storing the data in the transaction log,’ (col. 4 lines 10-25).
	As per claim 19, Wiss further shows ”wherein the transaction is performed on the first storage system, and the method comprises receiving a message from a computer in the first storage system to replicate the transaction on the second storage system,” (col. 4 lines 10-35).
	As per claim 20, Wiss further shows ”wherein determining whether to replicate via a data pulling process ora log shipping process comprises:
“determining whether the data for the block is stored in a blocks table in the first storage system, wherein the data is stored in the blocks table in response to the block being striped across a plurality of partitions in the first storage system,” (col. 4 lines 10-25).

                                                Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 



                                                Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757.  The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the 
examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Feb. 26, 2021
/KIM T NGUYEN/Primary Examiner, Art Unit 2153